Citation Nr: 1805518	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-19 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for acquired bilateral flat foot, as secondary to service-connected disability of s/p L4-5 and L5-S1 hemilaminectomies, discectomies for HNP with degenerative spondylosis, lumbar spine.

2. Entitlement to service connection for a nerve disability of the right lower extremity, secondary to service-connected disability of s/p L4-5 and L5-S1 hemilaminectomies, discectomies for HNP with degenerative spondylosis, lumbar spine.

3. Service connection for neuropathy of the left upper extremity secondary to degenerative disc disease, spondylosis of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1969 to October 1989.

These matters come before the Board of Veterans' Appeals on appeal from a January 2011rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2017, the Veteran testified via videoconference before the undersigned Veterans Law Judge at a Board hearing.  A copy of that transcript is of record.

As a preliminary matter, the Board notes that the claim for a right leg disability has been adjudicated as a claim for service connection for radiculopathy of the right leg.  However, the record reflects that the Veteran has diagnoses of both radiculopathy and neuropathy of the right leg.  Thus, the Board has re-characterized the issue on the title page to include entitlement to service connection for all nerve conditions diagnosed during the appeal period.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).



FINDINGS OF FACT

1. The evidence of record is in equipoise as to whether the Veteran's bilateral pes planus disability is related to his lumbar spine disability.

2. The evidence of record is in equipoise as to whether the Veteran's right leg neuropathy disability is related to his lumbar spine disability.

3. The evidence of record is in equipoise as to whether the Veteran's left arm neuropathy disability is related to his cervical spine disability.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, service connection for bilateral pes planus is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

2. Resolving all reasonable doubt in the Veteran's favor, service connection for right leg neuropathy is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

3. Resolving all reasonable doubt in the Veteran's favor, service connection for left arm neuropathy is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  Given the favorable nature of the Board's decision, a discussion of VA's compliance with the notice and assistance requirements is unnecessary.  Any potential error on the part of VA in complying with the provisions of the VCAA, or with any of the Board's prior remand instructions, has essentially been rendered moot by the Board's full grant of the benefits sought on appeal.

Service Connection 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Section 3.310 was amended effective October 10, 2006.  Thus, as the claim for service connection was filed after the amendment, the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give an appellant the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Pes Planus

The Veteran contends that his current bilateral flat feet disability was caused or aggravated by his service-connected lumbar spine disability.

The Veteran was afforded a VA examination in November 2010.  At that time, he endorsed the following symptoms while standing and walking: pain, fatigability, weakness, and lack of endurance.  He stated that his symptoms started about 2 or 3 years prior and he treated his symptoms with rest, heat, and medication.  Upon review of the record, the clinician opined that it was less likely than not that the Veteran's flat feet were secondary to his lumbar spine disability, as there was no evidence to support this contention.  The clinician did state that fallen arches can be genetic, but did not provide further rationale regarding the Veteran's specific case. 

In private treatment notes, the Veteran reported pain and numbness in his feet.  Clinicians have diagnosed neuropathy of the bilateral legs secondary to the spine.  In addition, clinicians have diagnosed the Veteran with acquired pronation deformity of the bilateral feet, secondary to the Veteran's spine.  See e.g. Private Treatment Notes from April 2017 and May 2017.

In an April 2017 Disability Benefits Questionnaire, the Veteran's private doctor, Dr. T.Z., diagnosed the Veteran with bilateral neuropathy, bilateral pes planus, and bilateral pronation deformity.  Dr. T.Z. ultimately opined that the neuropathy in the Veteran's bilateral legs caused pronation deformity of the feet, which caused pes planus.

Upon consideration of the record, the Board finds that the evidence has reached the level of equipoise as to whether the Veteran's bilateral flat feet disability was caused by his service-connected lumbar spine disability.  In reaching this decision, the Board has considered the November 2010 negative nexus opinion.  The Board finds the opinion inadequate and insufficient in addressing the issue at hand.  The opinion was conclusory at best and did not address the specific facts of the Veteran's case regarding neuropathy and the development of pronation deformity of the feet.  Thus, the Board affords the negative nexus opinion little probative value.

The remaining evidence of record, when viewed cumulatively, establishes that the Veteran's lumbar spine disability and secondary affects, to include neuropathy, caused fallen arches in the Veteran's feet.  The consistency of the evidence of record, coupled with the lack of probative contradictory evidence satisfies the evidentiary requirements as outlined above.  By law, the Board must resolve all reasonable doubt in favor of the Veteran.  The claim is granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Right Leg Disability

At the September 2010 VA examination, the Veteran endorsed radicular symptoms in the left leg, related to his low back disability.  However, there was no evidence of right leg radicular symptoms; EMG/NCS report was negative for radiculopathy of the right lower extremity.

In April 2017, the Veteran sought private examination from Dr. M.G.F., the results of which are documented on a Disability Benefits Questionnaire.  At that time, the clinician diagnosed the Veteran with lumbar spinal stenosis.  In an accompanying letter, Dr. M.G.F. stated that the Veteran's lumbar spine stenosis caused significant neuropathy radiating down his bilateral legs.

In a May 2017 letter, the Veteran's private doctor diagnosed the Veteran with neuropathy and radiculopathy of both legs and found that the disability was a result of the service-connected lumbar spine injury.

Also of record are recent private treatment records, which diagnose the Veteran with peripheral neuropathy of the bilateral legs, secondary to his lumbar spine disability.  See e.g. Private Treatment Notes from April 2017 and May 2017.

Given the above, the Board finds that the evidence of record is in equipoise as to whether the Veteran's right leg radiculopathy and neuropathy are related to his service-connected lumbar spine disability.  Resolving all reasonable doubt in the Veteran's favor, the claim is granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Left Arm Neuropathy

At the November 2010 VA examination, the clinician diagnosed the Veteran with peripheral neuropathy of the bilateral upper extremities and found that the etiology of his disability was his cervical spine.  The clinician elaborated by stating that cervical disc syndrome can cause compression of the cervical nerve root, which can cause radicular syndrome of pain and segmental neurologic defect.

In an April 2017 Disability Benefits Questionnaire, Dr. M.G.F. diagnosed the Veteran with cervical spinal stenosis.  In an accompanying letter, Dr. M.G.F stated that the Veteran's cervical spine stenosis caused significant neuropathy radiating down his bilateral arms.

In a May 2017 letter, the Veteran's private doctor opined that the neuropathy of the bilateral upper extremities were a result of his service-connected degenerative disc disease of the cervical spine.

Upon review of the evidence as outlined above, the Board finds that the service connection for left arm neuropathy is warranted.  The medical opinions of record consistently relate the Veteran's upper extremity neuropathy to his service-connected cervical spine disability.  Thus the claim is granted.  


ORDER

Service connection for pes planus is granted.

Service connection for right leg neuropathy is granted.

Service connection for left arm neuropathy is granted.




____________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


